Title: Report of the Committee on a Letter of Nathanael Greene, [13 January 1784]
From: Committee of the Continental Congress
To: 


        
          [13 January 1784]
         The Committee consisting of Mr. Williamson Mr. Jefferson and Mr. Read to whom was refer’d a Letter of the 3rd of Novr. 1783 from Majr. Genl. Green to the President of Congress beg leave to report
        That it appears to your Committee that Genl. Green, during his command in the Southern Department, besides the sume of 38,591 60/90 Dlrs. which had been advanced to him of the old paper Emissions, has expended in travelling and for the support of his family the Sum of 10,017 36/90 Dlrs.
        That the sum allowed him by the US for his extra Expences during that Period as commanding in a separate Department was 5972 20/90 Dlrs.: hence it appears that his Expences have exceeded his Allowance by the sume of 4045 16/90 Dlrs. besides the Paper money refer’d to which at the then current state of Depretiation was of small Value. On which your Committee submit the following Resolve.
        That in consideration of the high Price of all the necessaries of Life in the southern States, while Majr. Genl. Green commanded in that Department, his Account be credited with the sum of four Thousand and fourty five Dlrs. and sixteen ninetieth of a Dlr. together with the Sum of Thirty eight Thousand five hundred and ninety one Dlrs and sixty ninetieths of a Dlr. of the old Paper Emissions as an allowance for Extra Expences above the Sums to which he was entitled as a Majr. Genl. commanding in a separate department.
       